Citation Nr: 0409340	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for muscle spasm as due 
to undiagnosed illness.  

2.  Entitlement to service connection for memory loss as due 
to undiagnosed illness. 

3.  Entitlement to service connection for skin rash as due to 
undiagnosed illness.

4.  Entitlement to a disability rating greater than 10 
percent for residuals of right wrist injury.  

5.  Entitlement to a disability rating greater than 10 
percent for residuals of right metacarpal injury.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board notes that, in his February 2003 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, in May 2003, he withdrew that request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statute).  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  In addition, the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).   

In this case, the Board finds that a remand is required.  
First, review of the claims folder fails to reveal notice 
from the RO to the veteran that complies with VCAA 
requirements.  The RO sent the veteran letters in January 
2001, April 2001, January 2002, and March 2002 in which it 
purported to provide all required VCAA notice.  However, none 
of these letters specifically explains the allocation of the 
burdens on VA and the veteran to obtain or provide 
information or evidence necessary to substantiate the claim, 
as is required by 38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  A remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Second, the report of the May 2002 VA general medical 
examination shows that the veteran reported being evaluated 
for muscle spasm of the right lower extremity at Crawford 
Long Hospital.  Although the RO was on notice as to the 
existence of these records, there is no indication that the 
RO ever attempted to obtain them or that it ever advised the 
veteran that such evidence would be useful in adjudicating 
the claim for service connection for muscle spasm.  
38 U.S.C.A. §§ 5103(a), 5103A(a) and (b).  Finally, in April 
2002, the veteran indicated that he had received treatment at 
the Atlanta VA Medical Center in Decatur, Georgia, as well as 
at the VA Atlanta (Midtown) Community Based Outpatient 
Clinic.   Review of the claims folder reveals records of VA 
treatment in 1992, 1999, and again in 2001.  Additional 
documents in the claims folder suggest that the veteran had 
additional treatments, the records of which have not bee 
secured.  A remand is required in order to attempt to secure 
these VA and private medical records and to ensure compliance 
with the duty to assist as provided in the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to comply with the VCAA, to include 
notifying the veteran of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate each of his claims and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  This notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi and Charles v. Principi, as well 
as any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.  

2.  The RO should attempt to obtain all 
of the veteran's treatment records from 
the Atlanta VA Medical Center in Decatur, 
Georgia, as well as at the VA Atlanta 
(Midtown) Community Based Outpatient 
Clinic, dated from 1992 to the present.  

3.  The RO should take the necessary 
steps to obtain the veteran's records of 
evaluation of muscle spasm, to include of 
the right lower extremity, from Crawford 
Long Hospital.   

4.  After completing any additional 
necessary development, the RO should 
readjudicate each claim on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


